Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss minor claim clarifications to place this application in a Condition for Allowance.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUFF et al. (Pub. No: US 2020-0256956) in view of BOWERS et al. (Pub. No.: US 2019-0049757) in view of SINGH et al (Pub. No: US 2019-0234850).

As per Claim 1 LUFF discloses An integrated photonic circulator for a chip-scale LiDAR device, comprising (Figs. 1-4 [Abstract] [0028-0030] with circulators [0093]): 
first and second bus waveguides and a silicon substrate (Figs. 1-4 [Abstract] waveguides 12 and 16 [0028-0030] [0032-0035] silicon [0064-0065]); 
wherein the first and second bus waveguides are coupled (Figs. 1-4 [Abstract] waveguides 12 and 16 along with facet 18 [0028-0030] [0032-0035] silicon [0064-0065]); wherein a waveguide is affixed onto a first side of the substrate (Figs. 1-4 [Abstract][0028-0030] [0032-0035] silicon [0064-0065]); is affixed to the silicon substrate (Figs. 1-4 [Abstract][0028-0030] [0032-0035] silicon [0064-0065])
LUFF does not disclose but BOWERS discloses a micro-ring resonator waveguide (Figs. 1-8 ring resonator 126 [Abstract] [0011] [0040] [0043-0049]), a heating element (Figs. 1-9  [Abstract] [0011] [0040] [0043-0049] electromagnet 106 [0054-0056]), a magneto-optic substrate (Figs. 1-9 disposed layer substrate 124 [0020-0021]), a magneto-optic element (Figs. 1-9  [Abstract] [0011] [0020-0021] [0040] optic garnet [0043-0053]); coupled to a micro-ring resonator waveguide (Figs. 1-8 ring resonator 126 [Abstract] [0011] [0040] [0043-0049]); wherein the magneto-optic element and the magneto-optic substrate are arranged on the micro-ring resonator waveguide (Figs. 1-9, 12-18 [Abstract] [0011-0013] [0020-0021] [0040] [0043-0049] [0051-0054] [0056-0059] [0070-0073]); wherein the magnetic ring is affixed to the magneto-optic substrate (Figs. 1-9, 12-18 ring resonator 126 [Abstract] [0011-0013] [0040] [0043-0049] [0056-0059] [0070-0073]); wherein the heating element is affixed (Figs. 1-9  [Abstract] [0011] [0040] [0043-0049] electromagnet 106 [0054-0056]); and wherein the magnetic ring is concentric with the micro-ring resonator (Figs. 1-9, 12-18 ring resonator 126 [Abstract] [0011-0013] [0040] [0043-0049] [0056-0059] [0070-0073] concentric [0104]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a micro-ring resonator waveguide, a heating element, a magneto-optic substrate, a magneto-optic element; coupled to a micro-ring resonator waveguide; wherein the magneto-optic element and the magneto-optic substrate are arranged on the micro-ring resonator waveguide; wherein the magnetic ring is affixed to the magneto-optic substrate; wherein the heating element is affixed; and wherein the magnetic ring is concentric with the micro-ring resonator taught by BOWERS into the system of LUFF because of the benefit taught by BOWERS to disclose additional system related waveguide accompanying components and related features to further the processing goals and help achieve the outcome of LUFF that is directed towards waveguide implementation for achieving system requirements.
LUFF and BOWERS do not disclose but SINGH discloses photonic substrate (Fig. 1-7 [0115]); disposed on a photonic substrate (Fig. 1-7 [0115]); affixed onto a first side of the photonic substrate (Fig. 1-7 [0115]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include photonic substrate; disposed on a photonic substrate; affixed onto a first side of the photonic substrate taught by SINGH into the system of LUFF and BOWERS because of the benefit taught by SINGH to disclose the addition of photonic substrates to enhance the related ability and desired quality outcome of LUFF and BOWERS that are related to substrates and fields of endeavor for photonic uses.

As per Claim 5 LUFF discloses The integrated photonic circulator of claim 1, wherein 
LUFF does not disclose but BOWERS discloses the heating element is operatively connected to a heating controller (Figs. 1-8 control signal 406 for heat related functions [0020-0021] [0054] [0058-0060] [0088] [0096]) (The motivation that applied in Claim 1 applies equally to Claim 5).


As per Claim 9 LUFF discloses The integrated photonic circulator of claim 1, wherein the first and second bus waveguides include input and output ports (Figs. 1-4 [Abstract] waveguides 12 and 16 along with facet 18 [0028-0030] [0032-0035] ports [0057-0059])

As per Claim 11 LUFF discloses The integrated photonic circulator of claim 1, wherein 
LUFF does not disclose but BOWERS discloses the magnetic ring comprises an electro-magnetic ring, and wherein the electro-magnetic ring is operatively connected to an electro-magnetic controller (Figs. 1-8 ring resonator 126 and electromagnet and control signal 406 [Abstract] [0011] [0020-0021] [0040] [0043-0049] [0079-0083]) (The motivation that applied in Claim 1 applies equally to Claim 11)

As per Claim 12 LUFF discloses The integrated photonic circulator of claim 1, wherein LUFF does not disclose but BOWERS discloses the magnetic ring comprises a ring fabricated as a permanent magnet device (Figs. 1-8 ring resonator 126 and electromagnet – no removable embodiment [Abstract] [0011] [0020-0021] [0040] [0043-0049] [0079-0083]) (The motivation that applied in Claim 1 applies equally to Claim 12)

As per Claim 13 LUFF discloses An integrated photonic circulator for a chip-scale LiDAR device, comprising (See said analysis for Claim 1): first and second bus waveguides (See said analysis for Claim 1); and a silicon substrate (See said analysis for Claim 1); wherein the first and second bus waveguides are coupled (See said analysis for Claim 1); wherein a waveguide is affixed onto a first side of the substrate (See said analysis for Claim 1); is affixed to the silicon substrate (See said analysis for Claim 1)
LUFF does not disclose but BOWERS discloses a micro-ring resonator waveguide (See said analysis for Claim 1), a heating element (See said analysis for Claim 1), a magneto-optic substrate (See said analysis for Claim 1), a magneto-optic element (See said analysis for Claim 1), and an electro-magnetic ring (Figs. 1-8 ring resonator 126 and electromagnet [Abstract] [0011] [0040] [0043-0049]), coupled to a micro-ring resonator waveguide (See said analysis for Claim 1) wherein the magneto-optic element and the magneto-optic substrate are arranged on the micro-ring resonator waveguide (See said analysis for Claim 1); wherein the electro-magnetic ring is affixed to the magneto-optic substrate (Figs. 1-9, 12-18 ring resonator 126 and electromagnet [Abstract] [0011-0013] [0040] [0043-0049] [0056-0059] [0070-0073]); wherein the heating element is affixed (See said analysis for Claim 1); and wherein the electro-magnetic ring is concentric with the micro-ring resonator (Figs. 1-9, 12-18 ring resonator 126 [Abstract] [0011-0013] [0040] [0043-0049] [0056-0059] [0070-0073] concentric [0104]) (The motivation that applied in Claim 1 applies equally to Claim 13).
LUFF and BOWERS do not disclose but SINGH discloses photonic substrate (See said analysis for Claim 1); disposed on a photonic substrate (See said analysis for Claim 1); affixed onto a first side of the photonic substrate (See said analysis for Claim 1)

Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (LUFF, US Pub. No.: 2020-0256956; BOWERS, US Pub. No: 2019-0049757; SINGH, Pub. No: US 2019-0234850; BOWERS, US Pub. No.: 2017-0307375) does not teach nor suggest in detail the limitations: 
“A light detection and ranging (LiDAR) device, comprising: a laser, a transmit optical splitter, a photonic circulator, a photodetector, and an optical phased array; wherein the laser, the transmit optical splitter, the photonic circulator, the photodetector, and the optical phased array are arranged as a chip-scale package on a single semiconductor device; wherein the laser generates a first light beam that is transmitted to an aperture of the optical phased array via the transmit optical splitter, the photonic circulator, and the optical phased array; wherein the first light beam is transmitted to the photodetector via the transmit optical splitter; wherein the aperture of the optical phased array captures a second light beam that is transmitted to the photodetector via the optical phased array and the photonic circulator; and wherein the photonic circulator includes: a micro-ring resonator waveguide, a heating element, first and second bus waveguides, a magneto-optic substrate, a magneto-optic element, and an electro-magnetic ring disposed on a photonic substrate, and a silicon substrate” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record LUFF does not teach or suggest in detail optical splitters, a micro-ring resonator waveguide, a heating element, a magneto-optic substrate, a magneto-optic element, and an electro-magnetic ring disposed on a photonic substrate.  The prior art does not disclose that the laser, the transmit optical splitter, the photonic circulator, the photodetector, and the optical phased array are arranged as a chip-scale package on a single semiconductor device as presented by the Applicant.  
LUFF only teaches a light detection and ranging device that includes a laser, a photonic circulator, a photodetector, and an optical phased array.  The prior art also discloses a laser generating a first light beam that is transmitted to an aperture of the optical phased array and the aperture of the optical phased array captures a second light beam that is transmitted to the photodetector via optical phased array and the photonic circulator.  Finally, LUFF discloses first and second bus waveguides and a silicon substrate. 
Whereas, as stated above, Applicant’s claimed invention recites a LiDAR device that includes a laser, optical splitter, photonic circulator, photodetector, and an optical phased array.  The claims recite that the laser, the transmit optical splitter, the photonic circulator, the photodetector, and the optical phased array are arranged as a chip-scale package on a single semiconductor device, as well as recites the laser generating a first and second light beam that are transmitted to an aperture of the optical phased array via the transmit optical splitter, the photonic circulator, and the optical phased array.   Finally, the invention claims that the photonic circulator includes a micro-ring resonator waveguide, a heating element, first and second bus waveguides, a magneto-optic substrate, a magneto-optic element, and an electro-magnetic ring disposed on a photonic substrate, and a silicon substrate.
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-20 are allowed.

Claims 2-4, 6-8, 10 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2-4, 6-8, 10 is/are allowed.  The following is an examiner’s statement of reasons for allowance:


As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “The integrated photonic circulator of claim 1, wherein the heating element being affixed to the photonic substrate comprises the heating element being affixed to a second side of the photonic substrate that is opposite to the first side of the photonic substrate" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.



As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The integrated photonic circulator of claim 2, wherein the heating element being affixed to the second side of the photonic substrate that is opposite to the first side of the photonic substrate comprises the heating element being deposited in a trench that is formed in the second side of the photonic substrate" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The integrated photonic circulator of claim 1, wherein the heating element is configured as an annular device that is arranged concentric to the micro-ring resonator waveguide" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The integrated photonic circulator of claim 1, wherein the magneto-optic element and the magneto-optic substrate being arranged on the micro-ring resonator waveguide comprises the magneto-optic element being affixed to the micro-ring resonator waveguide, and the magneto-optic substrate being affixed to the magneto-optic element" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The integrated photonic circulator of claim 6, wherein the magneto-optic element being affixed to the micro-ring resonator waveguide comprises the magneto-optic element being bonded to the micro-ring resonator waveguide" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The integrated photonic circulator of claim 6, wherein the magneto-optic element being affixed to the micro-ring resonator waveguide comprises the magneto-optic element being deposited onto the micro-ring resonator waveguide" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The integrated photonic circulator of claim 1, wherein the magneto-optic element and the magneto-optic substrate are fabricated from a magneto-optical garnet composed as (CeY).sub.3Fe.sub.5O.sub.12" These limitations in combination with the other limitations of the independent claim are thus deemed allowable


For Claims 2-3, 6-8, 10 the closest prior art of record LUFF et al. (Pub. No: US 2020-0256956), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims. LUFF only teaches a light detection and ranging device that includes a laser, a photonic circulator, a photodetector, and an optical phased array.  The prior art also discloses a laser generating a first light beam that is transmitted to an aperture of the optical phased array and the aperture of the optical phased array captures a second light beam that is transmitted to the photodetector via optical phased array and the photonic circulator.  Finally, LUFF discloses first and second bus waveguides and a silicon substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service. Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481